PER CURIAM:
Albert Curtis Mills filed a petition for writ of mandamus requesting this court to order prison officials to exterminate the mice from the prison facility. Mandamus is a drastic remedy, which will only be granted in extraordinary circumstances. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987) The party seeking mandamus relief has the heavy burden of showing that he has no other adequate avenue of relief and that his right to the relief sought is “clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980); In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Because Mills has other means of challenging his prison conditions, we find that he has not met his burden.
Accordingly, we deny Mills’ petition. We dispense with oral argument, because *502the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED